NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



             United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted December 20, 2012
                                 Decided December 20, 2012

                                           Before

                             WILLIAM J. BAUER, Circuit Judge 

                                  JOEL M. FLAUM, Circuit Judge

                                  KENNETH F. RIPPLE, Circuit Judge

Nos. 12‐2794 & 12‐2796

UNITED STATES OF AMERICA,                               Appeals from the United States District
     Plaintiff‐Appellee,                                Court for the Western District of Wisconsin.

       v.                                               Nos. 12‐CR‐12‐WMC‐01 &
                                                        12‐CR‐WMC‐57‐01

ANTHONY CARRIOLA,                                       William M. Conley,
    Defendant‐Appellant.                                Chief Judge.

                                           ORDER

         Anthony Carriola was charged in the Western District of Wisconsin with obstructing
commerce by robbing a pharmacy, see 18 U.S.C. § 1951, and brandishing a firearm during
that crime, see id. § 924(c). He also was charged in the Southern District of Indiana with
obstructing commerce by robbing another drugstore a month before the Wisconsin robbery.
Carriola brandished a handgun during the Indiana holdup as well, and in both robberies he
departed with morphine after physically assaulting a pharmacist. After consenting to the
transfer of his Indiana case to Wisconsin, see FED. R. CRIM. P. 20(a), Carriola pleaded guilty
to all three crimes. On the § 1951 counts the district court sentenced him below the
guidelines imprisonment range to a total of 60 months. The court imposed a consecutive
term of 84 months on the gun count, the statutory minimum. See 18 U.S.C. § 924(c)(1)(A)(ii). 
Nos. 12‐2794 & 12‐2796                                                                   Page 2

        Carriola filed a notice of appeal from each prosecution, but his appointed lawyer
asserts that the appeals are frivolous and moves to withdraw under Anders v. California, 386
U.S. 738 (1967). Carriola has not responded to his lawyer’s submission. See CIR. R. 51(b). He
did tell counsel not to challenge his guilty pleas, and thus the lawyer properly omits from
his Anders brief any discussion about the plea colloquy or the voluntariness of Carriolaʹs
guilty pleas. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 

        Counsel has not identified any basis to challenge the district court’s application of
the sentencing guidelines, which the court adopted from the presentence report without
objection. Counsel does question whether Carriola could challenge his overall prison term
as unreasonably high, but the total sentence is below the guidelines range and presumed
reasonable. See United States v. Klug, 670 F.3d 797, 800 (7th Cir. 2012); United States v.
Martinez, 650 F.3d 667, 673 (7th Cir. 2011). Counsel has not identified any ground to rebut
this presumption, nor can we. In determining Carriola’s sentence, the district court
evaluated the factors listed in 18 U.S.C. § 3553(a), including Carriola’s difficult childhood,
his addiction to opiates, and the violent nature of the robberies. Thus a reasonableness
challenge would be frivolous.

       We GRANT counsel’s motion to withdraw and DISMISS the appeals.